IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


RICHARD AND TINA-MARIE COLLIER,        : No. 310 WAL 2016
INDIVIDUALLY AND AS HUSBAND AND        :
WIFE,                                  : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                    Respondents        :
                                       :
            v.                         :
                                       :
JEFFREY BALZER PUBLIC ADJUSTERS        :
D/B/A NORTHERN PUBLIC ADJUSTERS        :
AND JEFFREY BALZER,                    :
                                       :
                    Petitioners        :
                                       :
                                       :

RICHARD AND TINA-MARIE COLLIER,  : No. 311 WAL 2016
INDIVIDUALLY AND AS HUSBAND AND  :
WIFE,                            : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
                Respondents      :
                                 :
           v.                    :
                                 :
JEFFREY BALZER PUBLIC ADJUSTER   :
D/B/A/ NORTHERN PUBLIC ADJUSTERS :
AND JEFFREY BALZER,              :
                                 :
                Petitioners      :
                                 :
                                 :


                                  ORDER



PER CURIAM

      AND NOW, this 21st day of December, 2016, the Petition for Allowance of

Appeal is DENIED.